ICJ_113_UseOfForce_SCG_GBR_1999-06-02_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A LA LICEITE
DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. ROYAUME-UNI)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 2 JUIN 1999

1999

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. UNITED KINGDOM)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 2 JUNE 1999
Mode officiel de citation:

Licéité de l'emploi de la force (Yougoslavie c. Royaume-Uni),
mesures conservatoires, ordonnance du 2 juin 1999,
CLJ. Recueil 1999, p. 826

Official citation :

Legality of Use of Force (Yugoslavia v. United Kingdom),
Provisional Measures, Order of 2 June 1999,
LC J. Reports 1999, p. 826

 

N° de vente:
ISSN 0074-4441 Sales number 735

ISBN 92-1-070803-2

 

 

 
2 JUIN 1999

ORDONNANCE

LICEITE DE L'EMPLOI DE LA FORCE
(YOUGOSLAVIE c. ROYAUME-UNI)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

LEGALITY OF USE OF FORCE
(YUGOSLAVIA v. UNITED KINGDOM)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

2 JUNE 1999

ORDER
826

INTERNATIONAL COURT OF JUSTICE

YEAR 1999 1999
2 June
General List
2 June 1999 No. 113

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. UNITED KINGDOM)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER

Present: Vice-President WEERAMANTRY, Acting President; President
SCHWEBEL; Judges ODA, BEDJAOUI, GUILLAUME, RANJEVA,
HERCZEGH, SHI, FLEISCHHAUER, KOROMA, VERESHCHETIN,
HIGGINS, PARRA-ARANGUREN, KOOUMANS; Judge ad hoc
KRECA; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Articles 41 and 48 of the Statute of the Court and to
Articles 73 and 74 of the Rules of Court,

Having regard to the Application by the Federal Republic of Yugo-
slavia (hereinafter “ Yugoslavia”) filed in the Registry of the Court on
29 April 1999, instituting proceedings against the United Kingdom of
Great Britain and Northern Ireland (hereinafter “the United Kingdom”)
“for violation of the obligation not to use force”,
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 827

Makes the following Order:

1. Whereas in that Application Yugoslavia defines the subject of the
dispute as follows:

“The subject-matter of the dispute are acts of the United King-
dom of Great Britain and Northern Ireland by which it has violated
its international obligation banning the use of force against another
State, the obligation not to intervene in the internal affairs of another
State, the obligation not to violate the sovereignty of another State,
the obligation to protect the civilian population and civilian objects
in wartime, the obligation to protect the environment, the obligation
relating to free navigation on international rivers, the obligation
regarding fundamental human rights and freedoms, the obligation
not to use prohibited weapons, the obligation not to deliberately
inflict conditions of life calculated to cause the physical destruction
of a national group”;

2. Whereas in the said Application Yugoslavia refers, as a basis for the
jurisdiction of the Court, to Article 36, paragraph 2, of the Statute of the
Court and to Article IX of the Convention on the Prevention and Pun-
ishment of the Crime of Genocide, adopted by the General Assembly of
the United Nations on 9 December 1948 (hereinafter the “Genocide Con-
vention”);

3. Whereas in its Application Yugoslavia states that the claims sub-
mitted by it to the Court are based upon the following facts:

“The Government of the United Kingdom of Great Britain and
Northern Ireland, together with the Governments of other Member
States of NATO, took part in the acts of use of force against the
Federal Republic of Yugoslavia by taking part in bombing targets in
the Federal Republic of Yugoslavia. In bombing the Federal Repub-
lic of Yugoslavia military and civilian targets were attacked. Great
number of people were killed, including a great many civilians. Resi-
dential houses came under attack. Numerous dwellings were
destroyed. Enormous damage was caused to schools, hospitals, radio
and television stations, cultural and health institutions and to places
of worship. A large number of bridges, roads and railway lines were
destroyed. Attacks on oil refineries and chemical plants have had
serious environmental effects on cities, towns and villages in the
Federal Republic of Yugoslavia. The use of weapons containing
depleted uranium is having far-reaching consequences for human
life. The above-mentioned acts are deliberately creating conditions
calculated at the physical destruction of an ethnic group, in whole or
in part. The Government of the United Kingdom of Great Britain
and Northern Ireland is taking part in the training, arming, finan-

5
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 828

cing, equipping and supplying the so-called ‘Kosovo Liberation

Army”;

and whereas it further states that the said claims are based on the follow-
ing legal grounds:

“The above acts of the British Government represent a gross vio-
lation of the obligation not to use force against another State. By
financing, arming, training and equipping the so-called ‘Kosovo Lib-
eration Army’, support is given to terrorist groups and the secession-
ist movement in the territory of the Federal Republic of Yugoslavia
in breach of the obligation not to intervene in the internal affairs of
another State. In addition, the provisions of the Geneva Convention
of 1949 and of the Additional Protocol No. 1 of 1977 on the protec-
tion of civilians and civilian objects in time of war have been vio-
lated. The obligation to protect the environment has also been
breached. The destruction of bridges on the Danube is in contraven-
tion of the provisions of Article 1 of the 1948 Convention on free
navigation on the Danube. The provisions of the International Cov-
enant on Civil and Political Rights and of the International Cov-
enant on Economic, Social and Cultural Rights of 1966 have also
been breached. Furthermore, the obligation contained in the Con-
vention on the Prevention and Punishment of the Crime of Genocide
not to impose deliberately on a national group conditions of life cal-
culated to bring about the physical destruction of the group has been
breached. Furthermore, the activities in which the United Kingdom
of Great Britain and Northern Ireland is taking part are contrary to
Article 53, paragraph 1, of the Charter of the United Nations”;

4. Whereas the claims of Yugoslavia are formulated as follows in the
Application:
“The Government of the Federal Republic of Yugoslavia requests
the International Court of Justice to adjudge and declare:

— by taking part in the bombing of the territory of the Federal
Republic of Yugoslavia, the United Kingdom of Great Britain
and Northern Ireland has acted against the Federal Republic of
Yugoslavia in breach of its obligation not to use force against
another State;

— by taking part in the training, arming, financing, equipping and
supplying terrorist groups, i.e. the so-called ‘Kosovo Liberation
Army’, the United Kingdom of Great Britain and Northern Ire-
land has acted against the Federal Republic of Yugoslavia in
breach of its obligation not to intervene in the affairs of another
State:
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 829

by taking part in attacks on civilian targets, the United Kingdom
of Great Britain and Northern Ireland has acted against the Fed-
eral Republic of Yugoslavia in breach of its obligation to spare
the civilian population, civilians and civilian objects:

by taking part in destroying or damaging monasteries, monu-
ments of culture, the United Kingdom of Great Britain and
Northern Ireland has acted against the Federal Republic of
Yugoslavia in breach of its obligation not to commit any act of
hostility directed against historical monuments, works of art or
places of worship which constitute cultural or spiritual heritage
of people;

by taking part in the use of cluster bombs, the United Kingdom
of Great Britain and Northern Ireland has acted against the Fed-
eral Republic of Yugoslavia in breach of its obligation not to use
prohibited weapons, i.e. weapons calculated to cause unneces-
sary suffering;

by taking part in the bombing of oil refineries and chemical
plants, the United Kingdom of Great Britain and Northern Ire-
land has acted against the Federal Republic of Yugoslavia in
breach of its obligation not to cause considerable environmental
damage;

by taking part in the use of weapons containing depleted ura-
nium, the United Kingdom of Great Britain and Northern [re-
land has acted against the Federal Republic of Yugoslavia in
breach of its obligation not to use prohibited weapons and not to
cause far-reaching health and environmental damage;

by taking part in killing civilians, destroying enterprises, commu-
nications, health and cultural institutions, the United Kingdom
of Great Britain and Northern Ireland has acted against the Fed-
eral Republic of Yugoslavia in breach of its obligation to respect
the right to life, the right to work, the right to information, the
right to health care as well as other basic human rights;

by taking part in destroying bridges on international rivers, the
United Kingdom of Great Britain and Northern Ireland has
acted against the Federal Republic of Yugoslavia in breach of
its obligation to respect freedom of navigation on international
rivers;

by taking part in activities listed above, and in particular by
causing enormous environmental damage and by using depleted
uranium, the United Kingdom of Great Britain and Northern
Ireland has acted against the Federal Republic of Yugoslavia in
breach of its obligation not to deliberately inflict on a national
group conditions of life calculated to bring about its physical
destruction, in whole or in part;
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 830

— the United Kingdom of Great Britain and Northern Ireland is
responsible for the violation of the above international obliga-
tions;

— the United Kingdom of Great Britain and Northern Ireland is
obliged to stop immediately the violation of the above obliga-
tions vis-à-vis the Federal Republic of Yugoslavia;

— the United Kingdom of Great Britain and Northern Ireland is
obliged to provide compensation for the damage done to the
Federal Republic of Yugoslavia and to its citizens and juridical
persons” ;

and whereas, at the end of its Application, Yugoslavia reserves the right
to amend and supplement it;

5. Whereas on 29 April 1999, immediately after filing its Application,
Yugoslavia also submitted a request for the indication of provisional
measures pursuant to Article 73 of the Rules of Court; and whereas that
request was accompanied by a volume of photographic annexes pro-
duced as “evidence”;

6. Whereas, in support of its request for the indication of provisional
measures, Yugoslavia contends inter alia that, since the onset of the
bombing of its territory, and as a result thereof, about 1,000 civilians,
including 19 children, have been killed and more than 4,500 have sus-
tained serious injuries; that the lives of three million children are endan-
gered; that hundreds of thousands of citizens have been exposed to poi-
sonous gases; that about one million citizens are short of water supply;
that about 500,000 workers have become jobless; that two million citi-
zens have no means of livelihood and are unable to ensure minimum
means of sustenance; and that the road and railway network has suffered
extensive destruction; whereas, in its request for the indication of provi-
sional measures, Yugoslavia also lists the targets alleged to have come
under attack in the air strikes and describes in detail the damage alleged
to have been inflicted upon them (bridges, railway lines and stations,
roads and means of transport, airports, industry and trade, refineries and
warehouses storing liquid raw materials and chemicals, agriculture, hos-
pitals and health care centres, schools, public buildings and housing
facilities, infrastructure, telecommunications, cultural-historical monu-
ments and religious shrines); and whereas Yugoslavia concludes from
this that:

“The acts described above caused death, physical and mental
harm to the population of the Federal Republic of Yugoslavia; huge
devastation; heavy pollution of the environment, so that the Yugo-
slav population is deliberately imposed conditions of life calculated
to bring about physical destruction of the group, in whole or in
part”:
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 831

7. Whereas, at the end of its request for the indication of provisional
measures, Yugoslavia states that

“If the proposed measure were not to be adopted, there will be
new losses of human life, further physical and mental harm inflicted
on the population of the FR of Yugoslavia, further destruction of
civilian targets, heavy environmental pollution and further physical
destruction of the people of Yugoslavia”;

and whereas, while reserving the right to amend and supplement its
request, Yugoslavia requests the Court to indicate the following measure:

“The United Kingdom of Great Britain and Northern Ireland
shall cease immediately its acts of use of force and shall refrain from
any act of threat or use of force against the Federal Republic of
Yugoslavia”;

8. Whereas the request for the indication of provisional measures was
accompanied by a letter from the Agent of Yugoslavia, addressed to the
President and Members of the Court, which read as follows:

“T have the honour to bring to the attention of the Court the latest
bombing of the central area of the town of Surdulica on 27 April
1999 at noon resulting in losses of lives of civilians, most of whom
were children and women, and to remind of killings of peoples in
Kursumlija, Aleksinac and Cuprija, as well as bombing of a refugee
convoy and the Radio and Television of Serbia, just to mention
some of the well-known atrocities. Therefore, 1 would like to caution
the Court that there is a highest probability of further civilian and
military casualties.

Considering the power conferred upon the Court by Article 75,
paragraph 1, of the Rules of Court and having in mind the greatest
urgency caused by the circumstances described in the Requests for
provisional measure of protection I kindly ask the Court to decide
on the submitted Requests proprio motu or to fix a date for a hearing
at earliest possible time”;

9. Whereas on 29 April 1999, the day on which the Application and
the request for the indication of provisional measures were filed in the
Registry, the Registrar sent to the Government of the United Kingdom
signed copies of the Application and of the request, in accordance with
Article 38, paragraph 4, and Article 73, paragraph 2, of the Rules of
Court; and whereas he also sent to that Government copies of the docu-
ments accompanying the Application and the request for the indication
of provisional measures;

10. Whereas on 29 April 1999 the Registrar informed the Parties that
the Court had decided, pursuant to Article 74, paragraph 3, of the Rules
of Court, to hold hearings on 10 and 11 May 1999, where they would be

9
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 832

able to present their observations on the request for the indication of pro-
visional measures;

11. Whereas, pending the notification under Article 40, paragraph 3,
of the Statute and Article 42 of the Rules of Court, by transmittal of the
printed bilingual text of the Application to the Members of the United
Nations and other States entitled to appear before the Court, the Regis-
trar on 29 April 1999 informed those States of the filing of the Applica-
tion and of its subject-matter, and of the filing of the request for the
indication of provisional measures:

12. Whereas, since the Court includes upon the bench no judge of
Yugoslav nationality, the Yugoslav Government has availed itself of the
provisions of Article 31 of the Statute of the Court to choose Mr.
Milenko Kreéa to sit as judge ad hoc in the case: and whereas no objec-
tion to that choice was raised within the time-limit fixed for the purpose
pursuant to Article 35, paragraph 3, of the Rules of Court:

13. Whereas, at the public hearings held between 10 and 12 May 1999,
observations on the request for the indication of provisional measures
were presented by the following:

On behalf of Yugoslavia:

Mr. Rodoljub Etinski, Agent,
Mr. Ian Brownlie,

Mr. Paul J. I. M. de Waart,
Mr. Eric Suy,

Mr. Miodrag Mitic,

Mr. Olivier Corten;

On behalf of the United Kingdom:

Sir Franklin D. Berman, Agent,
The Rt. Hon. John Morris,
Mr. Christopher Greenwood;

14. Whereas, in this phase of the proceedings, the Parties presented the
following submissions:

On behalf of Yugoslavia:

“[T]he Court [is asked] to indicate the following provisional
measure:

[T]he United Kingdom of Great Britain and Northern Ireland...
shall cease immediately the acts of use of force and shall refrain from
any act of threat or use of force against the Federal Republic of
Yugoslavia” ;

On behalf of the United Kingdom:

“The United Kingdom respectfully requests the Court summarily

10
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 833

to dismiss the Request for the Indication of Provisional Measures
submitted by the Federal Republic of Yugoslavia.”

x * +

15. Whereas the Court is deeply concerned with the human tragedy,
the loss of life, and the enormous suffering in Kosovo which form the
background of the present dispute, and with the continuing loss of life
and human suffering in all parts of Yugoslavia;

16. Whereas the Court is profoundly concerned with the use of force
in Yugoslavia; whereas under the present circumstances such use raises
very serious issues of international law;

17. Whereas the Court is mindful of the purposes and principles of the
United Nations Charter and of its own responsibilities in the mainte-
nance of peace and security under the Charter and the Statute of the
Court;

18. Whereas the Court deems it necessary to emphasize that all parties
appearing before it must act in conformity with their obligations under
the United Nations Charter and other rules of international law, includ-
ing humanitarian law;

+ * x

19. Whereas the Court, under its Statute, does not automatically have
jurisdiction over legal disputes between States parties to that Statute or
between other States to whom access to the Court has been granted;
whereas the Court has repeatedly stated “that one of the fundamental
principles of its Statute is that it cannot decide a dispute between States
without the consent of those States to its jurisdiction” (East Timor ( Por-
tugal v. Australia), Judgment, 1. C.J. Reports 1995, p. 101, para. 26); and
whereas the Court can therefore exercise jurisdiction only between States
parties to a dispute who not only have access to the Court but also have
accepted the jurisdiction of the Court, either in general form or for the
individual dispute concerned;

20. Whereas on a request for provisional measures the Court need not,
before deciding whether or not to indicate them, finally satisfy itself that
it has jurisdiction on the merits of the case, yet 1t ought not to indicate
such measures unless the provisions invoked by the applicant appear,
prima facie, to afford a basis on which the jurisdiction of the Court might
be established;

* *

21. Whereas in its Application Yugoslavia claims, in the first place, to
found the jurisdiction of the Court upon Article 36, paragraph 2, of the

11
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 834

Statute; whereas each of the two Parties has made a declaration recog-
nizing the compulsory jurisdiction of the Court pursuant to that provi-
sion; whereas Yugoslavia’s declaration was deposited with the Secretary-
General of the United Nations on 26 April 1999, and that of the United
Kingdom on | January 1969;

22. Whereas Yugoslavia’s declaration is formulated as follows:

and

“T hereby declare that the Government of the Federal Republic of
Yugoslavia recognizes, in accordance with Article 36, paragraph 2,
of the Statute of the International Court of Justice, as compulsory
ipso facto and without special agreement, in relation to any other
State accepting the same obligation, that is on condition of recipro-
city, the jurisdiction of the said Court in all disputes arising or which
may arise after the signature of the present Declaration, with regard
to the situations or facts subsequent to this signature, except in cases
where the parties have agreed or shall agree to have recourse to
another procedure or to another method of pacific settlement. The
present Declaration does not apply to disputes relating to questions
which, under international law, fall exclusively within the jurisdic-
tion of the Federal Republic of Yugoslavia, as well as to territorial
disputes.

The aforesaid obligation is accepted until such time as notice may
be given to terminate the acceptance”;

whereas the declaration of the United Kingdom reads as follows:

“I have the honour, by direction of Her Majesty’s Principal Sec-
retary of State for Foreign and Commonwealth Affairs, to declare
on behalf of the Government of the United Kingdom of Great
Britain and Northern Ireland that they accept as compulsory ipso
facto and without special convention, on condition of reciprocity,
the jurisdiction of the International Court of Justice, in conformity
with paragraph 2 of Article 36 of the Statute of the Court, until such
time as notice may be given to terminate the acceptance, over all
disputes arising after 24 October 1945, with regard to situations or
facts subsequent to the same date, other than:

(i) any dispute which the United Kingdom

(a) has agreed with the other Party or Parties thereto to settle
by some other method of peaceful settlement; or

(b) has already submitted to arbitration by agreement with
any State which had not at the time of submission accepted
the compulsory jurisdiction of the International Court of
Justice;

(ii) disputes with the government of any other country which is a
Member of the Commonwealth with regard to situations or
facts existing before | January 1969;

12
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 835

(iii) disputes in respect of which any other Party to the dispute has
accepted the compulsory jurisdiction of the International Court
of Justice only in relation to or for the purpose of the dispute;
or where the acceptance of the Court’s compulsory jurisdiction
on behalf of any other Party to the dispute was deposited or
ratified less than twelve months prior to the filing of the appli-
cation bringing the dispute before the Court.

2. The Government of the United Kingdom also reserves the
right at any time, by means of a notification addressed to the Secre-
tary-General of the United Nations, and with effect as from the
moment of such notification, either to add to, amend or withdraw
any of the foregoing reservations, or any that may hereafter be
added.”;

23. Whereas the United Kingdom contends that the Court’s jurisdic-
tion cannot be founded upon Article 36, paragraph 2, of the Statute of
the Court in this case, in view of the reservations contained in its declara-
tion; and whereas it observes in particular that, under the terms of sub-
paragraph (iii) of the first paragraph of that declaration, it does not
recognize the jurisdiction of the Court in respect of

“(iii) disputes in respect of which any other Party to the dispute has
accepted the compulsory jurisdiction of the International Court of
Justice only in relation to or for the purposes of the dispute; or
where the acceptance of the Court’s compulsory jurisdiction on
behalf of any other Party to the dispute was deposited or ratified less
than twelve months prior to the filing of the application bringing the
dispute before the Court.”;

whereas the United Kingdom argues that Yugoslavia’s declaration “is in
substance an attempt to accept the jurisdiction of the Court solely for the
purpose of a single dispute”; and whereas the United Kingdom stresses
that, as Yugoslavia’s declaration was deposited only three days before
the date of the Application, “[iJt is self-evident . . . that it fails to meet the
twelve month requirement in the second clause of the United Kingdom
reservation”; and whereas the United Kingdom accordingly concludes
that Yugoslavia’s declaration “cannot provide even a prima facie basis
for the exercise of jurisdiction” ;
24. Whereas Yugoslavia submitted no argument on this point;

25. Whereas, given that Yugoslavia deposited its declaration of accept-
ance of the compulsory jurisdiction of the Court with the Secretary-
General on 26 April 1999, and filed its Application instituting proceed-
ings with the Court on 29 April 1999, there can be no doubt that the
conditions for the exclusion of the Court’s jurisdiction provided for
in the second part of subparagraph (iii) of the first paragraph of the
United Kingdom’s declaration are satisfied in this case; whereas, as the

13
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 836

Court recalled in its Judgment of 4 December 1998 in the Fisheries Juris-
diction (Spain v. Canada) case,

“It is for each State, in formulating its declaration, to decide upon
the limits it places upon its acceptance of the jurisdiction of the
Court: ‘[t]his jurisdiction only exists within the limits within which
it has been accepted’ (Phosphates in Morocco, Judgment, 1938,
P.C.LJ., Series AIB, No. 74, p. 23)? (1. C.J. Reports 1998, p. 453,
para. 44);

and whereas, as the Court noted in its Judgment of 11 June 1998 in the
case concerning the Land and Maritime Boundary between Cameroon
and Nigeria (Cameroon v. Nigeria), “[a]s early as 1952, it held in the case
concerning Anglo-Iranian Oil Co. that . . . ‘jurisdiction is conferred on
the Court only to the extent to which the [declarations made] coincide in
conferring it’ (C.J. Reports 1952, p. 103)” (LC J. Reports 1998, p. 298,
para. 43); and whereas the declarations made by the Parties under
Article 36, paragraph 2, of the Statute manifestly cannot constitute a
basis of jurisdiction in the present case, even prima facie;

*

26. Whereas the United Kingdom, referring to resolution 777 (1992)
of the United Nations Security Council, dated 19 September 1992, and to
resolution 47/1 of the United Nations General Assembly, dated 22 Sep-
tember 1992, also contends that, since Yugoslavia cannot be regarded as
a Member of the United Nations or as a party to the Statute of the
Court, it could not establish a jurisdictional link with parties to the Stat-
ute by purporting to make a declaration under Article 36, paragraph 2;

27. Whereas Yugoslavia, referring to the position of the Secretariat, as
expressed in a letter dated 29 September 1992 from the Legal Counsel of
the Organization (doc. A/47/485), and to the latter’s subsequent practice,
contends for its part that General Assembly resolution 47/1 “[neither] ter-
minate[d] nor suspend[ed] Yugoslavia’s membership in the Organiza-
tion”, and that the said resolution did not take away from Yugoslavia
“Tits] right to participate in the work of organs other than Assembly
bodies” :

28. Whereas, in view of its finding in paragraph 25 above, the Court
need not consider this question for the purpose of deciding whether or
not it can indicate provisional measures in the present case;

*
* *

29. Whereas in its Application Yugoslavia claims, in the second place,
to found the jurisdiction of the Court on Article [X of the Genocide Con-
vention, which provides:

14
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 837

“Disputes between the Contracting Parties relating to the interpre-
tation, application or fulfilment of the present Convention, including
those relating to the responsibility of a State for genocide or for any
of the other acts enumerated in article III, shall be submitted to the
International Court of Justice at the request of any of the parties to
the dispute”;

and whereas in its Application Yugoslavia states that the subject of the
dispute concerns inter alia “acts of the United Kingdom of Great Britain
and Northern Ireland by which it has violated its international obligation

. not to deliberately inflict conditions of life calculated to cause the
physical destruction of a national group”; whereas, in describing the
facts on which the Application is based, Yugoslavia states: “The above-
mentioned acts are deliberately creating conditions calculated at the
physical destruction of an ethnic group, in whole or in part”; whereas, in
its statement of the legal grounds on which the Application is based,
Yugoslavia contends that “the obligation . . . not to impose deliberately
on a national group conditions of life calculated to bring about the physi-
cal destruction of the group has been breached”; and whereas one of the
claims on the merits set out in the Application is formulated as follows:

“by taking part in activities listed above, and in particular by causing
enormous environmental damage and by using depleted
uranium, the United Kingdom of Great Britain and Northern
Ireland has acted against the Federal Republic of Yugoslavia in
breach of its obligation not to deliberately inflict on a national group
conditions of life calculated to bring about its physical destruction,
in whole or in part”;

30. Whereas Yugoslavia contends moreover that the sustained and
intensive bombing of the whole of its territory, including the most heavily
populated areas, constitutes “a serious violation of Article I] of the
Genocide Convention”; whereas it argues that “the pollution of soil, air
and water, destroying the economy of the country, contaminating the
environment with depleted uranium, inflicts conditions of life on the
Yugoslav nation calculated to bring about its physical destruction”;
whereas it asserts that it is the Yugoslav nation as a whole and as such
that is targeted; and whereas it stresses that the use of certain weapons
whose long-term hazards to health and the environment are already
known, and the destruction of the largest part of the country’s power
supply system, with catastrophic consequences of which the Respondent
must be aware, “impl|y] the intent to destroy, in whole or in part, the
Yugoslav national group as such;

31. Whereas for its part the United Kingdom denies that Article IX of
the Genocide Convention could constitute a prima facie basis of jurisdic-
tion in this case, because it applies not to disputes in general, but only to
disputes regarding “the interpretation, application or fulfilment” of the

15
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 838

Convention: and whereas the United Kingdom emphasizes that Yugo-
slavia has failed to adduce any specific evidence of violations of the Con-
vention and has not established the intent required thereunder;

32. Whereas it is not disputed that both Yugoslavia and United King-
dom are parties to the Genocide Convention without reservation: and
whereas Article 1X of the Convention accordingly appears to constitute a
basis on which the jurisdiction of the Court might be founded to the
extent that the subject-matter of the dispute relates to “the interpretation,
application or fulfilment” of the Convention, including disputes “relating
to the responsibility of a State for genocide or for any of the other acts
enumerated in article III” of the said Convention;

33. Whereas, in order to determine, even prima facie, whether a dis-
pute within the meaning of Article IX of the Genocide Convention exists,
the Court cannot limit itself to noting that one of the Parties maintains
that the Convention applies, while the other denies it; and whereas in the
present case the Court must ascertain whether the breaches of the Con-
vention alleged by Yugoslavia are capable of falling within the provisions
of that instrument and whether, as a consequence, the dispute is one
which the Court has jurisdiction ratione materiae to entertain pursuant
to Article IX (cf. Oil Platforms (Islamic Republic of Iran v. United States
of America), Preliminary Objection, Judgment, I.C.J. Reports 1996 (11),
p. 810, para. 16):

34. Whereas the definition of genocide set out in Article IE of the
Genocide Convention reads as follows:

“In the present Convention, genocide means any of the following
acts committed with intent to destroy, in whole or in part, a national,
ethnical, racial or religious group, as such:

(a) Killing members of the group:

(6b) Causing serious bodily or mental harm to members of the
group;

(c) Deliberately inflicting on the group conditions of life calculated
to bring about its physical destruction in whole or in part;

(d} Imposing measures intended to prevent births within the group;

(e) Forcibly transferring children of the group to another group”;

35. Whereas it appears to the Court, from this definition, “that [the]
essential characteristic [of genocide] is the intended destruction of ‘a
national, ethnical, racial or religious group’” (Application of the Conven-
tion on the Prevention and Punishment of the Crime of Genocide, Provi-
sional Measures, Order of 13 September 1993, LC.J. Reports 1993,
p. 345, para. 42); whereas the threat or use of force against a State can-
not in itself constitute an act of genocide within the meaning of Article I]
of the Genocide Convention; and whereas, in the opinion of the Court, it
does not appear at the present stage of the proceedings that the bombings
which form the subject of the Yugoslav Application “indeed entail the

16
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 839

element of intent, towards a group as such, required by the provision
quoted above” (Legulity of the Threat or Use of Nuclear Weapons, Advi-
sory Opinion, LC.J. Reports 1996 (I), p. 240, para. 26);

36. Whereas the Court is therefore not in a position to find, at this
stage of the proceedings, that the acts imputed by Yugoslavia to the
Respondent are capable of coming within the provisions of the Genocide
Convention; and whereas Article IX of the Convention, invoked by
Yugoslavia, cannot accordingly constitute a basis on which the jurisdic-
tion of the Court could prima facie be founded in this case;

* *

37. Whereas it follows from what has been said above that the Court
lacks prima facie jurisdiction to entertain Yugoslavia’s Application; and
whereas it cannot therefore indicate any provisional measure whatsoever
in order to protect the rights invoked therein;

38. Whereas, however, the findings reached by the Court in the present
proceedings in no way prejudge the question of the jurisdiction of the
Court to deal with the merits of the case under Article IX of the Geno-
cide Convention, or any questions relating to the admissibility of the
Application, or relating to the merits themselves; and whereas they leave
unaffected the right of the Governments of Yugoslavia and the United
Kingdom to submit arguments in respect of those questions;

*
* *

39, Whereas there is a fundamental distinction between the question
of the acceptance by a State of the Court’s jurisdiction and the compat-
ibility of particular acts with international law; the former requires con-
sent; the latter question can only be reached when the Court deals with
the merits after having established its jurisdiction and having heard full
legal arguments by both parties;

40. Whereas, whether or not States accept the jurisdiction of the
Court, they remain in any event responsible for acts attributable to them
that violate international law, including humanitarian law; whereas any
disputes relating to the legality of such acts are required to be resolved
by peaceful means, the choice of which, pursuant to Article 33 of the
Charter, is left to the parties;

41. Whereas in this context the parties should take care not to aggra-
vate or extend the dispute;

42, Whereas, when such a dispute gives rise to a threat to the peace,
breach of the peace or act of aggression, the Security Council has special
responsibilities under Chapter VII of the Charter;

17
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 840

43. For these reasons,
THE Court,
(1) By twelve votes to three,

Rejects the request for the indication of provisional measures submit-
ted by the Federal Republic of Yugoslavia on 29 April 1999;

IN FAVOUR: Vice-President Weeramantry, Acting President; President
Schwebel: Judges Oda, Bedjaoui, Guillaume, Ranjeva, Herczegh,
Fleischhauer, Koroma, Higgins, Parra-Aranguren, Kooijmans,

AGAINST: Judges Shi, Vereshchetin; Judge ad hoc Kreéa;
(2) By fourteen votes to one,

Reserves the subsequent procedure for further decision.

IN FAVOUR: Vice-President Weeramantry, Acting President; President
Schwebel: Judges Bedjaoui, Guillaume, Ranjeva, Herczegh, Shi,
Fleischhauer, Koroma, Vereshchetin, Higgins, Parra-Aranguren,
Kooijmans; Judge ad hoc Kre¢éa;

AGAINST: Judge Oda.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this second day of June, one thousand nine
hundred and ninety-nine, in three copies, one of which will be placed in
the archives of the Court and the others transmitted to the Government
of the Federal Republic of Yugoslavia and the Government of the
United Kingdom, respectively.

(Signed) Christopher G. WEERAMANTRY,
Vice-President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.

Vice-President WEERAMANTRY, Acting President, and Judges Sut,
KoroMA and VERESHCHETIN append declarations to the Order of the
Court.

Judges Opa, HicGins, PARRA-ARANGUREN and KoolMANS append
separate opinions to the Order of the Court.

18
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 841

Judge ad hoc KRECA appends a dissenting opinion to the Order of the
Court.

(Initialled) C.G.W.
(Initialled) E.V.O.
